DETAILED ACTION

	Notice of Pre-AIA  or AIA  Status	

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Claims 4, 7, and 20 have been amended. Rejection under U.S.C. 112(b) has been withdrawn. Claims 1-5 and 7-20 are currently pending. 

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 05/09/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

Use of the word “means” (or “step for”) in a claim with functional language creates a rebuttable presumption that the claim element is to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is invoked is rebutted when the function is recited with sufficient structure, material, or acts within the claim itself to entirely perform the recited function.  
Absence of the word “means” (or “step for”) in a claim creates a rebuttable presumption that the claim element is not to be treated in accordance with 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph).  The presumption that 35 U.S.C. 112(f) (pre-AIA  35 U.S.C. 112, sixth paragraph) is not invoked is rebutted when the claim element recites function but fails to recite sufficiently definite structure, material or acts to perform that function. 
Claim elements in this application that use the word “means” (or “step for”) are presumed to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.  Similarly, claim elements that do not use the word “means” (or “step for”) are presumed not to invoke 35 U.S.C. 112(f) except as otherwise indicated in an Office action.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Such claim limitations are found in: 
Claim 16, “means to deliver a chip enable signal to a first memory device”, which has the corresponding structure described in the specification: controller (i.e. generic processor) described in Paragraph [0050] and associated algorithm in Paragraph [0050], “wherein the controller is configured to: send a chip enable command through the flash interface controller, wherein the chip enable command includes a bus multiplexer identifier and a memory device identifier”.
Claim 17, “means to deliver two distinct signals to the flash interface module”, which has the corresponding structure: controller (i.e. generic processor) described in Paragraph [0050] and associated algorithm in Paragraph [0050]. 
Claim 19, “wherein the flash interface module further comprises means to ignore the chip enable command”, which has the corresponding structure: ASIC described in Paragraph [0050] and associated algorithm in Paragraph [0041], “When the CE command is sent from the ASIC FIMx, the non-relevant BMs ignore the command”. 
Claim 20, “means to permit the chip enable command to pass through the bus multiplexer” which has the corresponding structure: bus multiplexer described in Paragraph [0055] and Figure 3. 


Allowable Subject Matter

Claims 1-5 and 7-20 are allowed.

The following is an examiner’s statement of reasons for allowance: Regarding claims 1-5 and 7-20, none of the references either alone or in combination teaches send a chip enable command to the first flash interface, wherein sending the chip enable command comprises: sending a first signal to the first flash interface module; and sending a second signal to the first flash interface module, wherein the second signal is received after the first signal, and wherein the first signal identifies a bus multiplexer of the plurality of bus multiplexers and the second signal identifies a memory device of the plurality of memory devices; and send a command signal to the first flash interface module, wherein the first signal, second signal, and command signals are distinct, the chip enable command comprises a ASIC_CE signal, a ASIC_CLE signal, and a ASIC_ALE signal for identifying a bus multiplexer of the plurality of bus multiplexers and a memory device of the plurality of memory devices, the ASIC_CE signal has a high portion and a low portion, the ASIC_ALE signal has a high portion and a low portions, the ASIC_CLE signal has a high portion and a low portion, the ASIC_ALE signal is the low portion when the ASIC_CE signal is the low portion and the ASIC_CLE signal is the high portion when identifying the bus multiplexer of the plurality of bus multiplexers and the memory device of the plurality of memory devices; and the chip enable command is within a larger command, wherein: the larger command comprises a prefix portion and the command signal; and the chip enable command is between the prefix portion and the command signal.

US PGPUB 2005/0268025 to Smith discloses ALE low, CE low, and CLE high signal levels during a bus identification transmission. No mention of bus multiplexers nor a chip enable command between a prefix portion and command portion is present. 

US PGPUB 2011/0093647 to Lai discloses a memory system with a controller containing a controller interface that routes CE, ALE, and CLE signals at low, low, and high signal levels respectively (See Figure 3). No mention of bus multiplexers nor a chip enable command between a prefix portion and command portion is present.

US Patent 9,431,078 to Takeyama discloses identifying a NAND flash memory using CLE, CE, and ALE signals via a flash interface. No mention of bus multiplexers nor a chip enable command between a prefix portion and command portion is present.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARRY Z WANG whose telephone number is (571)270-1716. The examiner can normally be reached 9 am - 3 pm (Monday-Friday).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Henry Tsai can be reached on 571-272-4176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.Z.W./Examiner, Art Unit 2184                                                                                                                                                                                                        
/HENRY TSAI/Supervisory Patent Examiner, Art Unit 2184